Citation Nr: 0202981	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  99-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for a low 
back disability.  

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In January 2001, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A low back disability is not causally or etiologically 
related to the veteran's service-connected pes planus; nor is 
the disability shown to be aggravated by a service-connected 
disability.  

3.  The veteran's service-connected bilateral pes planus is 
manifested by symptomatology that includes subjective 
complaints of pain, swelling, and numbness.  Objective 
findings include the use of corrective shoes and diagnoses of 
bilateral pes planus.  The evidence does not show marked 
pronation, extreme tenderness, marked inward displacement, or 
severe spasm on manipulation of the feet.  


CONCLUSIONS OF LAW

1.  A low back disability is not aggravated by a service-
connected disability, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001) (VCAA); 38 C.F.R. § 
3.310 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).    

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001) 
(VCAA); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The Board concludes that 
discussions as contained in the November 1997 rating 
decision, in the subsequent August 1999 statement of the 
case, as well as the November 2001 supplemental statement of 
the case, in addition to correspondence to the appellant, 
including those dated in September 1997 and January 2001, 
have provided her with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate her claims.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed, and it 
is noted that in January 2001, the veteran informed the RO 
that she had no additional information to submit.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, and records of treatment 
following service.  The Board remanded the claim in January 
2001, for additional development, and the veteran has 
undergone VA examinations in conjunction with her claims.  
The Board is not aware of any additional relevant evidence, 
which is available in connection with the issue on appeal, 
and concludes that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the 
appellant's claims.  Accordingly, the Board concludes that 
remanding the claims for additional development under the new 
statute and regulations is not necessary, and reviewing the 
claims without remanding is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



The Law

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that the term 
"disability" as used in 38 C.F.R. § 3.310(a) should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, Vet. App. 439, 448 (1995).  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § § 4.1, 4.10 (2001).  Separate 
diagnostic codes identify the various disabilities.  If there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).



The Evidence

The service medical records show a finding of moderate pes 
planus, asymptomatic at service entrance in January 1989.  
The veteran was subsequently seen on several occasions for 
complaints related to her feet.  The service medical records 
are negative for complaints, diagnoses or treatment for a 
back disability.  

Private medical records dated in July 1996 show bilateral 
pars defects at the L5 level with no acute compression 
fracture or subluxation identified.  

The veteran was examined by VA in September 1997, and she 
complained of developing calluses on the bottom of her feet, 
which caused pain, and of swelling of the feet.  She also 
complained of back pain, which she reported began when she 
was in the military.  Examination of the back showed lumbar 
flexion to 80 degrees with pain; backward extension to 35 
degrees with pain; right and left lateral motion to 30 
degrees without pain; and right and left rotation to 35 
degrees without pain.  The examiner noted that the veteran 
had pes planus, bilaterally.  It was noted that she had two 
calluses on the plantar surface of the right foot just below 
the great toe, which were tender to palpation.  The pertinent 
diagnoses were: bilateral pes planus with callus formation, 
normal X-ray; and pars defect of the lumbar spine, diagnosed 
in 1995, X-ray unilateral spondylosis at L5.  

VA outpatient treatment records dated in 1998 and 1999 show 
treatment for complaints of foot and back pain.  In August 
1998, the veteran reported that she had been going to the 
podiatry department to have her calluses shaved.  The 
assessment was: chronic low back pain; and flat feet and 
calluses.  

The veteran was examined by VA in May 1999, and she 
complained of having spasms in her arch and in the Achilles 
tendon up to the calf.  She reported that both feet were 
painful, and were aggravated on a daily basis.  She stated 
that she had to rest after five to ten minutes of walking, 
due to pain.  She reported having plantar tenderness.  It was 
stated that the veteran had calluses on the bottom of her 
feet that were extremely tender.  It was noted that she was 
wearing orthopedic corrective shoes, which she reported did 
not help.  Examination showed that the veteran had 2+ pedal 
pulses with palpable tenderness over both arches as well as 
over the balls and heels of the feet.  Calluses were noted on 
both feet just below the toes going along the metacarpal 
joints.  It was noted that these were extremely tender.  The 
veteran stated that when she walks, she has to stop every 15 
minutes.  The diagnosis was: bilateral pes planus and plantar 
fasciitis with callus formation on both feet; X-ray of 
bilateral ankles normal limits.  

In a June 1999 note, a VA examiner stated that there was a 
possibility of a connection between the veteran's foot and 
back pain.  

VA examined the veteran in May 2001.  The veteran complained 
of foot pain that radiated into the calves and also of back 
pain due to a limp caused by her pes planus.  She reported 
having occasional numbness in the back of her calves.  
Examination of the feet showed no abnormal callus.  It was 
noted that her pulses were 2+ bilaterally.  The examiner 
noted that the claims file had been reviewed.  It was opined 
that the veteran's back pain was in no way related to her pes 
planus, and that the pes planus was flexible and had no 
abnormal callus or marked deformity of the foot, and no 
severe spasm of the tender Achilles, and could be improved by 
orthotics.  

In an addendum to the May 2001 examination, dictated in 
September 2001, the VA examiner noted that the veteran may 
have pain to a mild degree with repeated use or with flare-
ups and should only limit functional ability mildly.  The 
examiner stated that there was moderate bilateral pes planus 
with mild pronation.  It was stated that there was no extreme 
tenderness at the plantar surface of the feet.  It was 
reported that there was no marked inward displacement or 
severe spasm in the tendo Achillis on manipulation.  It was 
opined that this could be improved with arch supports.  It 
was stated that the pes planus was flexible and that there 
were no degenerative changes seen on X-rays.  


A Low Back Disability

The Board finds that the evidence of record does not 
establish service connection for the veteran's low back 
disability.  The veteran's service medical records are 
negative for complaints, diagnosis, or treatment for a low 
back disability.  Additionally, the medical evidence 
indicates that the veteran was first found to have a lumbar 
spine disability, bilateral pars defects at the L5 level, in 
1996, some five years after her discharge from service.   A 
review of the record shows that there is no medical evidence 
showing that the veteran's low back disability is in any way 
related to her service.  However, the veteran does not claim 
direct service incurrence, but rather that her disability is 
due to a service-connected disability.  

The veteran contends that her low back disability is related 
to her bilateral pes planus; however she is not competent, as 
a lay person, to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions). 

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  In this case, the record contains clear medical 
evidence that the veteran's lumbar disability is not related 
to her service-connected bilateral pes planus.  
Significantly, at the most recent VA examination, the 
examiner, after reviewing the veteran's claims file and 
examining the veteran, clearly indicated that the veteran's 
back disability was "in no way" related to her pes planus.  

The Board acknowledges that a VA examiner reported in June 
1999 that there was a possibility of a connection between the 
veteran's foot pain and her back pain.  However, the Board 
finds that this statement is speculative and carries little 
probative value concerning the issue at hand.  It is noted 
that the claims file was not reviewed by this examiner and he 
appears to base his opinion on the history as reported by the 
veteran and not on the veteran's actual treatment records.  
Further, the examiner failed to provide a rationale for his 
opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  As the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's lumbar spine disability, the Board 
finds that the opinion by the May 2001 VA examiner, which was 
based on review of the entire evidentiary record, 
consideration of the veteran's assertions and history, and an 
examination of the veteran to be more persuasive.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  Accordingly, 
without competent medical evidence of a causal link between 
the veteran's service-connected bilateral pes planus and the 
veteran's low back disability, or a showing that the service-
connected bilateral pes planus aggravates the low back 
disability, the Board finds that the veteran is not entitled 
to service connection a low back disability.  


Bilateral Pes Planus

The veteran's bilateral pes planus has been service-connected 
pursuant to 38 C.F.R. § 4.71a, DC 5276, with an evaluation 
for a 30 percent disability.  Under DC 5276, a disability 
rating of 30 percent is contemplated in cases of "severe" 
bilateral flat feet, manifested by objective evidence of 
marked deformity on pronation or abduction, etc., with pain 
accentuated on manipulation and use, indications of swelling 
on use, or characteristic callosities.  To warrant the next 
higher evaluation of 50 percent, DC 5276 requires that the 
condition must be "pronounced, " i.e., manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  

The Board finds that the criteria required for a 50 percent 
evaluation have not been met.  It is apparent that the 
veteran's bilateral pes planus is manifested by pain, and 
that she has been using special footwear for her foot 
condition.  However, a review of the evidence shows that 
there is insufficient evidence of a pronounced condition such 
that an evaluation of 50 percent is warranted.  For example, 
at no time during the appeal period is there a showing that 
there is objective evidence of marked pronation, or marked 
inward displacement and severe spasms.  A VA examiner has 
specifically stated that the veteran's disability was 
"moderate" with no extreme tenderness, no marked inward 
displacement and no severe spasm.  Although the veteran has 
repeatedly complained of severe foot pain, the most recent VA 
examination report shows that the examiner described her pain 
as "mild".  When considered with the other evidence, the 
Board finds that extreme tenderness of plantar surfaces of 
the feet is not shown.  In addition, X-rays of the feet were 
normal.  Based on the foregoing, the Board finds that the 
greater weight of the evidence is against the veteran 
experiencing symptoms compatible with a 50 percent disability 
rating under DC 5276.  

The Board has also considered the assignment of a higher 
evaluation on the basis of functional loss, in light of 38 
C.F.R. §§ 4.40 and 4.45 (2001), and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  With regard to pain 
on movement, the evidence indicates that the veteran has 
repeatedly complained of pain.  However, these complaints of 
pain have been considered in conjunction with the assignment 
of the current rating under Diagnostic Code 5276, as a 30 
percent evaluation requires evidence of pain on manipulation 
and use accentuated.  The Board finds that the evidence does 
not show that pain on movement of the feet is productive of 
an additional degree of functional loss which would warrant 
the assignment of a rating in excess of 30 percent.  In 
particular, the Board notes that the most recent VA examiner 
reported that there was pain to a mild degree with repeated 
use or flare-ups and that this would only limit functional 
ability mildly.  The Board finds that the evidence does not 
demonstrate weakened movement or incoordination which would 
warrant the assignment of a higher evaluation.  In this 
regard, no examiner has made findings indicative of excess 
fatigability, less movement than normal, or more movement 
than normal.  For these reasons, the Board finds that an 
evaluation in excess of 30 percent is not warranted on the 
basis of functional impairment or loss resulting from 
bilateral pes planus.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that on the most recent VA 
examination report dated in May 2001, the veteran reported 
that she is a student.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 



ORDER

Service connection for a low back disability, to include as 
secondary to service connected disability is denied.   

An increased evaluation for bilateral pes planus is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

